UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1776


INDRA GURUNG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 27, 2012              Decided:   January 24, 2013


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Khagendra Gharti-Chhetry, New York, New York, for Petitioner.
Stuart F. Delery, Acting Assistant Attorney General, Terri J.
Scadron,   Assistant  Director,   Anthony   W.  Norwood,   Senior
Litigation Counsel, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Indra Gurung, a native and citizen of Nepal, petitions

for review of the Board of Immigration Appeals’ order denying

her motion to reopen. *            Gurung claims she established changed

country    conditions       that    make    her    eligible      for    relief       from

removal.    We deny the petition for review.

            Gurung    had    thirty      days   from     the   date    of    the   final

order from which to file a timely petition for review.                             See 8

U.S.C. § 1252(b)(1) (2006).              Because the petition was filed June

20, 2012, it is only timely filed as to the May 24, 2012 order

denying     reopening.             The     thirty        day    time        period     is

“jurisdictional       in   nature    and    must    be    construed     with       strict

fidelity to [its] terms.”                Stone v. INS, 514 U.S. 386, 405

(1995).     It is “not subject to equitable tolling.”                       Id.    Thus,

this   Court   does    not   have     jurisdiction       to    review   the       Board’s

February 23, 2012 order finding no clear error with the adverse

credibility    finding       and    dismissing      Gurung’s     appeal       from    the

immigration judge’s order.

            This court reviews the denial of a motion to reopen

for abuse of discretion.           See INS v. Doherty, 502 U.S. 314, 323-

24 (1992); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir. 2009);

       *
       The Board also construed Gurung’s motion as a motion for
reconsideration and denied it as untimely.     Gurung does not
challenge that finding.



                                           2
see also 8 C.F.R. § 1003.2(a) (2012).                         The “denial of a motion

to reopen is reviewed with extreme deference, given that motions

to   reopen    are       disfavored     because         every     delay     works    to    the

advantage of the deportable alien who wishes merely to remain in

the United States.”             Sadhvani v. Holder, 596 F.3d 180, 182 (4th

Cir. 2009) (internal quotation marks omitted).

              To establish changed country conditions, the applicant

must present evidence that “is material and was not available

and would not have been discovered or presented at the previous

proceeding.”            8 U.S.C. § 1229a(c)(7)(C)(ii) (2006); see also 8

C.F.R. § 1003.2(c)(3)(ii).                  Furthermore, “[a] motion to reopen

proceedings shall state the new facts that will be proven at a

hearing   to       be    held   if    the    motion      is     granted     and    shall   be

supported      by       affidavits    or    other       evidentiary       material.”        8

C.F.R.    §    1003.2(c)(1).                In       addition     to   identifying         the

previously         unavailable        evidence,         an      applicant     seeking       to

establish changed country conditions must demonstrate her prima

facie eligibility for asylum, that is, she must demonstrate that

the new evidence would likely alter the result of his case.                                See

INS v. Abudu, 485 U.S. 94, 104-05 (1988); Onyeme v. INS, 146
F.3d 227, 234 (4th Cir. 1998).

              We    conclude         that    the       Board     did   not        abuse    its

discretion denying the motion to reopen.                         Gurung’s new evidence

in support of her claim that country conditions had changed did

                                                 3
not   address   the    adverse    credibility       finding.      Thus,    even    if

country conditions had changed, Gurung failed to address the

finding that her claim that she was targeted by Maoists was not

credible.

            Accordingly,     we   deny       the   petition    for     review.      We

dispense    with      oral   argument    because       the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                         4